Exhibit Amendment No. 2 to the SPONSORED RESEARCH AGREEMENT between Universal Display Corporation and The University of Southern California This Amendment No. 2 (this “Amendment”) shall amend and modify, to the extent of any inconsistency, the Sponsored Research Agreement originally entered into effective as of May 1, 2006, by and between Universal Display Corporation (“UDC”) and the University of Southern California (“USC”), as previously amended (the “Agreement”).This Amendment shall be deemed effective as of May 1, 2009. WHEREAS, USC has subcontracted a portion of the Research under the Agreement to the
